DETAILED ACTION
This Office Action is in response to Applicants application filing received on March 16, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on March 16, 2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for predicting weather and climate impact which is a process (Step 1: YES).

The Examiner has identified independent method Claim 12 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 10.  Claim 1 recites the limitations of  (abstract ideas highlighted in italics and additional elements highlighted in bold).
collecting information and constraints with respect to service visits, wherein at least a portion of the collected information and constraints are directed toward weather and climate; 
predicting weather and climate impacts on at least one geographical region of interest; 
predicting, subject to the predictions of weather and climate impacts, one or more locations of interest within the at least one geographical region of interest that would be impacted by one or more service visits; and 
generating one or more spatio-temporal calendars that include the one or more locations of interest scheduled for the one or more service visits.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Collecting data, predicting weather and climate impact, predicting weather and climate based on location, and generating a calendar recites a concept performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer system  in Claim 1 is just applying generic computer components to the recited abstract limitations.  The one or more computer readable media and program instructions stored on the one or more computer-readable storage media in Claim 10 appears to be just software.  Claims 1 and 10 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite [no computer hardware] (Claim1) a computer-readable storage media (claim 12) and/or [no computer hardware] (Claim 12). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 10, and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0042] about implantation using general purpose or special purpose computing devices [cloud computing environment 50 includes one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 54A, desktop computer 54B, laptop computer 54C, and/or automobile computer system 54N may communicate.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 10, and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-9, 11, and 13-20 further define the abstract idea that is present in their respective independent claims 1, 10, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9, 11, and 13-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to scheduling services based on forecasted or predicted events including associated methods and systems.
U.S. Patent 10,169,742 B2 Optimized online marketing and scheduling systems and methods that are based on driving demand for service.
U.S. Publication 2020/0210921 A1 Systems and methods for using predicted demand to optimize task scheduling.
U.S. Publication 2020/0258052 A1 Appointment scheduling based on predicted travel time.
U.S. Publication 2020/0383284 A1 Artificial intelligent irrigation system.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 5, 2022